Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/31/2021 has been entered.  Claims 1 & 6-13 remain pending.  Claims 2-5 & 14-20 have been cancelled. 

The amendments to the claims have overcome the objection to the claims made in Non-Final Rejection mailed 01/04/2021 and that objection is hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection; please see new or modified grounds of rejection below. 
(a) Regarding claim 1: 
(i) The Applicant argues that the channels of the proposed combination “simply refer to the space between the edge stiffener 16 and the leading edge 15”, not “defined through the grid stiffener 16 from first surface to an opposing, second surface thereof”, and therefore does not teach all limitations of the claim. 
(ii) The Examiner respectfully disagrees. The channels of the annotated figure 5A of Quiring as used in the rejection (also copied below) indicate the channels as being recessed portion where the two pieces of edge stiffener meet rather than all of the space between grid stiffener 16 and the leading edge 15. The claim makes no limitation 

    PNG
    media_image1.png
    452
    507
    media_image1.png
    Greyscale

(ii) The Examiner notes, if the Applicant intends to claim channels which extend through the first grid structure from one skin of the blade to the next, the proposed combination further teaches channels which are defined through the first grid structure from one blade skin to the other (Nissen: Figs 4-7 & 10-14). The Examiner further notes that “defined” would not require the longitudinal axis of each channel extend in a direction between the two opposing surfaces, e.g. the first and second blade skins.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 6-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “from a first surface to an opposing, second surface thereof” which is indefinite because it is unclear which surface is being claimed.  The written description of the present application makes no disclosure regarding the channels but from the figures the first and second surface appears to be intended as an inner surface of the blade skins and a respective side of the grid structure.  However, the claim already defines “an inner surface of the first blade skin” and “a first side of the first grid structure”.  Therefore, if either of the inner surface of the first blade skin or the first side of the first grid structure are intended to be one of the first or second surfaces as claimed, such a claim limitation would introduce an issue of lack of antecedent basis for the first and/or second surface.  For the purpose of examination, the first and second surfaces will be interpreted as any two surfaces defining the channel. 
Claims 6-13 depend from claim 1 and inherit all deficiencies of the parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 6-9, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20190032491 to Nissen.
(a) Regarding claim 1: 
(i) Quiring discloses a method of forming a rotor blade (blade 1), the method comprising: 
providing first and second blade skins (first and second shell body parts 13/14);
bonding a three-dimensional first structure (edge stiffener 16, Figs 5A-5E) at a trailing edge (10) of the rotor blade (Figs 5A-5E) directly onto an inner surface of the first blade skin (Figs 5A-5E) such that a first side (side of edge stiffener 16 facing first shell body part 13) of the first structure bonds to the first blade skin (Par 0073, Figs 5A-5E), the first structure being formed with one or more channels (see annotated figure 5A below) defined through the first structure (Figs 5A-5E) from a first surface to an opposing second surface thereof (each channel as shown comprises at least two opposing surfaces with either of those surfaces being the first and second surfaces as claimed);
providing an adhesive (glue 37) on an opposing, second side of the first structure (side of edge stiffener 16 facing second shell body part 14) such that the adhesive at least partially fills the one or more channels of the structure (see annotated Figure 5A below; Figs 5A-5E); 
placing the second outer skin atop the second side of the first structure
securing the first blade skin and the second blade skin together via the adhesive (Pars 0073/0081, Figs 5A-5E).  

    PNG
    media_image1.png
    452
    507
    media_image1.png
    Greyscale

(ii) Quiring does not disclose: 
placing the first blade skin into a mold of the rotor blade, the mold defining a three-dimensional curved profile corresponding to an aerodynamic curved profile of the rotor blade; 
wherein the three-dimensional first structure is a three-dimensional first grid structure;
printing and depositing, via a computer numeric control (CNC) device, the first grid structure at a trailing edge of the rotor blade directly onto an inner surface of the first blade skin in the mold such that a first side of the first grid structure bonds to the first blade skin as the first grid structure is being printed and deposited; 
(iii) Herrmann is also in the field of additive manufacturing and teaches: 
a method of placing a component (thermoplastic sheet B) into a mold die (mold die 1), 
the mold die having a mold cavity shaped corresponding to the thermoformed part (Par 0038), 
thermoforming the component within the mold die (Pars 0050-0051), 
printing and depositing (additive manufacturing, 3D printing, Pars 0006-0007/0032; functional structure F bonds to thermoplastic sheet B during printing), via a CNC device (Par 0057, Claim 13), a first structure (functional structure F) on the component (thermoplastic sheet B) in the mold die using the component as the substrate (see abstract, Pars 0006-0007).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Quiring to further include the steps of thermoforming the first blade skin in a mold die and printing the first structure using the first blade skin as a substrate for the purpose of manufacturing a lightweight design with high mechanical stability, reducing cycle times, reducing lead times, optimizing the use of material (Par 0011), and allowing for more flexibility in the design of the first blade skin (Par 0013).  
(v) Nissen in also in the field of blades and teaches: 
a blade airfoil (101) comprising first and second blade skins (upper skin 119, lower skin 121) which are connected with a three dimensional first grid structure (support network 123, Par 0051), 
wherein the first grid structure is printed and deposited via a CNC device (Par 0051, Par 0006/0057-0058/0064/0068/0090-100) directly onto one of the first or second blade skins (embodiment wherein one of the first and second components are unitary with the grid structure, Par 0051) to provide strength and stiffness (Pars 0050/0052/0063-0064/0077/0097), 
wherein the first grid structure is formed with one or more channels (channel structures of support networks 123/133/323/423/523/623/723/823, Figs 4-7 & 10-14) defined through the first grid structure (Figs 4-7 & 10-14). 

(vii) The Examiner notes that the above proposed combination would further eliminate the need for adhesive between the first grid structure and the first blade skin thereby reducing the amount of glue used which Quiring discloses as a benefit (Pars 0032/0075). 
	(b) Regarding claim 6: 
(i) The proposed combination further teaches: printing and depositing (see rejection of claim 1), via the CNC device (see rejection of claim 1), a second grid structure (Quiring: there is an edge stiffener 16 at both leading and trailing edges, Pars 0019/0022/0048-0049/0055; see rejection of claim 1) onto the inner surface of the first blade skin (see rejection of claim 1) and spaced apart from the first grid structure (Quiring: only empty space between inner surfaces of first and second blade skins in a direction towards the leading edge, Figs 5A-5E).  
(c) Regarding claim 7: 
(i) The proposed combination further teaches printing and depositing (see rejection of claim 1), via the CNC device (see rejection of claim 1), the first grid structure onto the inner surface of the first blade skin (see rejection of claim 1) and spaced apart from the trailing edge of the rotor blade to provide a first gap (Quiring: Figs 5A-5E, glue fills space between edge stiffener and leading/trailing edges). 

claim 8: 
(i) The proposed combination further teaches printing and depositing (see rejection of claim 1), via the CNC device (see rejection of claim 1), the second grid structure onto the inner surface of the first blade skin (see rejection of claim 6) and spaced apart from a leading edge (Quiring: 9) of the rotor blade to provide a second gap (see abstract, glue surrounds interface between edge stiffener 16 and first/second body shell parts 13/14, filling space between edge stiffener and leading/trailing edges, Pars 0072-74, Figs 4/5A-F).
(e) Regarding claim 9: 
(i) Quiring further discloses filling, at least in part, at least one of the first gap or the second gap with the adhesive (Pars 0072-0074, Figs 4/5A-5E).  
(f) Regarding claim 13: 
(i) Quiring further discloses wherein the first grid structure (see rejection of claim 1) comprises a tapered chord-wise cross-section that contacts the inner surface of the first blade skin and an inner surface of the second blade skin (Figs 4/5A-5E). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20190032491 to Nissen in even further view of US 8062728 to De Baets.
(a) Regarding claim 10: 
(i) The proposed combination does not explicitly teach filling at least a portion of the first grid structure with a foaming agent.
(ii) De Baets is also in the field of grid structures (honeycomb core panel 10) and teaches a grid structure (honeycomb core panel 10) comprising interconnected structures (walls 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first grid structure as taught by the proposed combination to be further formed with a cavity filling foam as taught by Da Baets for the purpose of increasing the strength above the individual strengths of both the printed grid structure material and foam materials (Col 1 Lns 20-21). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20190032491 to Nissen in even further view of US 20130186558 to Comb.
(a) Regarding claim 11: 
(i) The proposed combination does not explicitly teach selectively applying cooling air to the first grid structure during printing and depositing.
(ii) Comb is also in the field of 3D printing (Par 0005) and teaches a method of 3D printing a three dimensional support structure (Par 0003) comprising selectively applying cooling air to the structure during printing and depositing (Par 0123). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the proposed combination to include the cooling step as taught by Comb for the purpose of maintaining the first grid structure at an average temperature below its deformation temperature during the entire printing operation which promotes interlayer adhesion and reduces the effects of curling (Pars 0054-0055).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20190032491 to Nissen in even further view of US 20110243750 to Gruhn.
(a) Regarding claim 12: 
(i) The proposed combination does not explicitly teach wherein the grid structure comprises alignment structures. 
(ii) Gruhn is also in the field of wind turbine blades (see title) and teaches wherein one component (unidirectional strength elements 402) is aligned relative to an adjacent component (carrier layer 313) through the use of extending raised portions (raised rovings 315). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grid structure as taught by the proposed combination to further included raised alignment features as taught by Gruhn for the purpose of assisting placement of adjacent components at a given position along the surface of the grid structure (Par 0151-0152).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745